Exhibit 10.1 SUMMARY OF ANNUAL NON-MANAGEMENT DIRECTOR COMPENSATION I.Board Members (Other than the Chairman) A.Annual Cash Compensation Annual Cash Retainer:$80,000 Additional Cash Retainer for Chairman of Audit Committee:$20,000 Additional Cash Retainer for Chairs of Compensation Committee, Nominating and Corporate Governance Committee, Strategy and Finance Committee and Corporate Social Responsibility Committee:$10,000 B.Equity Compensation Annual equity grants are made upon the recommendation of the Compensation Committee. II.Chairman of the Board A.Annual Cash Compensation Annual Cash Compensation (in lieu of annual retainer): B.Equity Compensation Annual equity grants are made upon the recommendation of the Compensation Committee. III. Travel Expenses Directors are reimbursed for reasonable out-of-pocket expenses incurred in attending meetings.
